             Case 3:20-cv-01947-YY        Document 1-1          Filed 11/10/20     Page 1 of 13




 1

 2

 3

 4                  IN THE CIRCUIT COURT OF THE STATE OF OREGON

 5                              FOR THE COUNTY OF CLACKAMAS
 6 MARTY ORLUCK,dba COMPETITION
                                                             Case No.20CV35387
 7
      AUTO BODY,
                                                             COMPLAINT (unlawful trade
 8                                                           practices, negligence, product liability)
                   Plaintiff,
 9                                                           ORS 646.608
            V.
10                                                           AMOUNT CLAIMED: $157,821.5
      ILLINOIS TOOL WORKS and PPX,INC.,
11                                                           CLAIM NOT SUBJECT TO
                                                             MANDATORY ARBITRATION
12                  Defendants.
                                                             JURY TRIAL REQUESTED
13
                                                             FILING FEE PAID($594)PER ORS
14                                                           21.160(C)
15
             Plaintiff brings this Complaint against Defendants and allege as follows:
16
                                                        1.
17
             Defendants Illinois Tool Works(ITW)and PPX,Inc. are businesses selling and
 18
•     promoting goods and services in Clackamas County, OR. Plaintiff resides and does business
 19
      in Clackamas County and the events giving rise to this complaint occurred in Clackamas
20
      County, making jurisdiction proper per ORCP 4.
21
                                                        2.
22
             Plaintiff operates a professional auto body repair service and has worked in the auto
23
      body repair and restoration industry for 37 years. Defendant ITW is the owner of the
24
      "Evercoat" product line of auto primers and fillers. Defendant PPX,Inc. sells and supports
25
      the Evercoat product line in Oregon. Defendants market these products for use in the auto
26
      body restoration and collision repair industry.


        COMPLAINT,page 1

                                                                             Exhibit A, Page 1 of 13
           Case 3:20-cv-01947-YY            Document 1-1        Filed 11/10/20     Page 2 of 13




1
                                                       3.
2
               Beginning in 2015 or 2016,Plaintiff began using the 'Rage Ultra' and 'Rage Ultra
3
     XTRA' Evercoat products. These products are marketed as being used for auto body filler
4
     work. They are designed to be used for restoration and repair of automobile body parts and
5
     panels.
6
                                                       4.
7
               Plaintiff was induced to purchase these products based on the representations of
8
     Defendants. These representations were made in various videos, statements ofsales reps,
9
     product sheets, and other promotional materials, including, but not limited to:
10
               -A promotional video shown during and after the 2015 Specialty Equipment Market
11
               Association(SEMA)trade show. In this video, Defendant's agent explicitly states
12
               that 'Rage Ultra XTRA'is designed for,"extra-long working time","repair for large
13
               applications", and that it was the "perfect product" for doing "Restoration large
14
               swipes from one end ofthe vehicle to the other, all at one time." As ofthe filing of
15
               this complaint, this video was still posted and viewable on youtube.
16
               -In November of 2015, Marvin Gillfillan, a vice president of Defendant ITW,stated,
17
           "Rage Ultra XTRA is part of our new proprietary dent repair system that features
18
               products that can be adapted for repairs of most any size or temperature condition.
19
               This system of products was developed for body shop technicians who need
20
               application flexibility, high quality, and increased productivity ... this system does it
21
               all."
22
               -A product brochure for 'Rage Ultra' states that the product,"spreads easily and
23
               virtually eliminates micro-pinholes".
24
               -This same brochure states that'Rage Ultra XTRA' is, "Excellent for large repair
25
               areas".
26
               -A product sheet published by Defendant for 'Rage Ultra' states it is made with a,


       COMPLAINT,page 2

                                                                             Exhibit A, Page 2 of 13
           Case 3:20-cv-01947-YY         Document 1-1          Filed 11/10/20   Page 3 of 13




 1
            "non-sag" formula.
2
            -A product sheet published by Defendant ITW for 'Rage Ultra XTRA'states,
3
           "Manufacturers and technicians can mix and spread large quantities knowing they
4
            have enough time to work larger surfaces, saving time and increasing productivity."
5
                                                   5.
6
            In addition, Defendant ITW's youtube channel(ITWEvercoat)posts videos
7
     advertising 'Rage Ultra' and 'Rage Ultra XTRA'as being designed for large area repairs
8
     and restoration work. As of the filing of this complaint, videos on this channel state,"Rage
9
     XTRA is also perfect for restoration work when repairing large areas like hoods or door
10
     panels"
11
                                                   6.
12
            In fact,'Rage Ultra' and 'Rage Ultra XTRA'are not suited for large area repair
13
     work. When applied to large areas, these products have multiple issues that lead to
14
     increased costs in both labor and materials, including:
15
         I. The fillers resin structure sands away to quickly to control and maintain complex
16
            body lines, panel shapes, 1/4" builds, and contours.
17
        2. Partial reapplications over prior-filled panel coats is problematic in that too much of
18
            the surrounding filler is sanded away when trying to block and shape into the
19
            existing Rage Ultra fillers. This creates the need for many more coats ofthe filler
20
            than would normally be necessary to maintain and rebuild those areas.
21
        3. 'Rage Ultra' and 'Rage Ultra XTRA' viscosity and vertical hold is poor and not non-
22
            sag as claimed. This makes build and contouring problematic and deceptive because
23
            . . .the sagging creates thinner application coats and uneven builds. Mixing the two
24
            fillers at different mix ratios to vary working time also varies the viscosity.'this
25
            creates a poor, deceptive, and varied build thickness, especially on the vehicles side
26
            and contoured top panels. Having such varied thickness makes any restoration work



       COMPLAINT,page 3

                                                                          Exhibit A, Page 3 of 13
            Case 3:20-cv-01947-YY         Document 1-1       Filed 11/10/20       Page 4 of 13




 1
            problematic because it increases the amount of labor required to ensure an even
2
            build.
3
        4. Use of these products has resulted in multiple cracking failures on non-stress repair
4
            areas of panels that have small amounts of normal vehicle flex. The filler failure
5
            takes place on the repair panel areas where the products are used.
6

7
            The issues above have resulted in double the normal amount of application coats
8
     which has resulted in twice the amount of labor and twice the amount of materials
9
     used. These defects make both products unsuitable for their explicitly stated purpose.
10

11
                                                   7.
12
            Based on the above representations of Defendants, Plaintiff used both products in
13
     accordance with Defendants' instructions to repair a 1966 Mustang beginning in 2019 and
14
     continuing through the summer of2020. The products did not perform as advertised.
15
     Specifically:
16
     -Three or more additional coats had to be applied to make up for the filler's performance
17
     deficiencies(as described in paragraph 6, above). This required Plaintiff to have to keep
18
     rebuilding and reshaping low areas, body lines, and contours of all the body panels.
19
     -In addition, several ofthe body panels restored with the products ended up cracking and
20
     have to have all of the filler removed and a replacement filler reapplied.
21
     -These deficiencies have doubled the amount oflabor and materials required for thisjob.
22
     Plaintiff was forced to spend an additional 220.4 hours of work on the restoration job before
23
     it was completed and spend an additional $1200 on materials. Plaintiff's standard hourly
21
     rate for this type of work is $85 per hour, resulting in an economic loss to Plaintiff of
25
     $19,934.
26
                                                    8.



       COMPLAINT,page 4

                                                                          Exhibit A, Page 4 of 13
             Case 3:20-cv-01947-YY          Document 1-1        Filed 11/10/20      Page 5 of 13




 1
             Since Plaintiff had to have this vehicle in his shop much longer than anticipated in
2
     order to have it properly restored, he was unable to take on other restoration work. This lost
3
      work has an economic value to Plaintiff of$30,600,representing 360 extra hours of work at
4
     Plaintiff's standard hourly rate of $85. In addition, Plaintiff has spent an additional 180
5
     hours discussing these issues with Defendant and testing products(per Defendant's
6
     instructions) over the past year. But for Defendant's actions, Plaintiff could have spent this
7
     time on additional restoration work. The hours spent on this issue have an economic value
8
     to Plaintiff of$15,300(180 hours x $85 per hour).
9
                                                      9.
10
             Several times while Plaintiff was using the products, he contacted Mike Hamilton
11
      and Ed Paine(who are product representatives for Defendant PPX,Inc.) in an attempt to
12
      resolve the issues he was having with the products. Upon information and belief, Mr.
13
      Hamilton and Mr. Paine's job responsibilities include resolving technical issues with the
14
      products they sell. Both Mr. Hamilton and Mr. Paine failed to offer any guidance on how to
15
      correct the problems with the products. Mr.Paine eventually contacted Ed Medina(an
16
      employee of Defendant ITW)about Plaintiff's need for answers regarding the problems he
17
      was having with 'Rage Ultra' and 'Rage Ultra XTRA'. Plaintiff was eventually contacted
18
      by Tim McKenney,an employee of Defendant ITW. Mr. McKenney represented to Plaintiff
19
      that he was a Labtech who worked in the Evercoat lab. After discussing the issues Plaintiff
20
      was having with the products, Mr. McKenney instructed Plaintiff to mix any of Defendant's
21
      fiber-filled fillers(a stronger filler that contains different types of fibrous threads for
22
      reinforcement) along with any filler in the metal works program (including 'Rage Ultra' and
23
     'Rage Ultra XTRA')to improve the strength and sanding characteristics of'Rage Ultra' and
24
     'Rage Ultra XTRA'. Mr. McKenney informed Plaintiff that if he had time, he would make
25
      up something at the lab. He then said it would be quicker if Plaintiff tried mixing and testing
26
      mix ratios on his own. Plaintiff agreed to try these recommendations.



        COMPLAINT,page 5

                                                                              Exhibit A, Page 5 of 13
            Case 3:20-cv-01947-YY          Document 1-1       Filed 11/10/20     Page 6 of 13




 1

2
                                                    10.
3
            Plaintifffollowed Mr. McKenney's instructions on another restoration project, a '77
4
     Mustang Cobra II, personally owned by Plaintiff. Unfortunately, these instructions did
5
     nothing to correct the previous problems. Mixing the fillers that contained the strengthening
6
     fibers appeared to work at first, but the fibers left craters in the body ofthe vehicle that
7
     showed up some time later. These craters would show up through any paintjob and would
8
     almost certainly cause the paint to blister. Plaintiff will have to completely remove the
9
     applications ofthe fiber-mixed 'Rage Ultra' and 'Rage Ultra XTRA',and then apply a filler
10
     that is not compromised and designed for this type of filler work. This has again caused
11
     Plaintiff to lose profits from his restoration business, as he cannot remove his personal
12
     vehicle from the shop in order to take on new restoration projects. But for the
13
     representations of Defendants, Plaintiff would not have applied the fiber-mixed filler.
14
     Plaintiff will now have to remove the defective fiber body filler and then reapply a new
15
     filler. This will take Plaintiff a total of269.5 hours, including 261.5 hours at his standard
16
     $85 per hour rate and 8 hours of work performing media blasting to remove the
17
     compromised filler at a standard rate of$125, per hour. Plaintiff will also need to spend an
18
     additional $3,135 in materials, for a total economic loss to Plaintiff of$26,362.5.
19
                                                    1 1.
20
            Plaintiff repeatedly tried to contact Mr. McKenney to discuss these issues.
21
     Eventually, Plaintiff got in touch with another employee of Defendant ITW who worked as a
22
     lab manager named Carl Seabert. Plaintiff had called to discuss the filler formula changes
23
     and usage with regard to Mr. McKenney's recommendations and was informed by Mr.
24
     Seabert that mixing 'Rage Ultra XTRA' with fiber-reinforced fillers was not a good idea and
25
     should not be done. Plaintiff asked for clarification ofthe two contrasting statements from
26
     Mr. McKenney and Mr. Seabert. Mr. Seabert informed Plaintiff that he would consult with



       COMPLAINT,page 6

                                                                           Exhibit A, Page 6 of 13
             Case 3:20-cv-01947-YY          Document 1-1      Filed 11/10/20      Page 7 of 13




 I
      Mr. McKenney and Plaintiff would receive a follow up call regarding this issue. No follow

      up call was ever made to Plaintiff.
3

4
                                                     12.
5
             Several months after this conversation, Plaintiff was able to schedule a conference
6
      call on 6/19/20 with Ed Medina(a regional manager of Defendant ITW), Mr. Seabert, and
7
      Ed Paine. During this call, Mr. Seabert informed Plaintiffthat Mr. McKenney was not a lab
8
      technician at all and actually had a different position with Defendant ITW unrelated to
9
      working in any lab and he did not have authority to answer lab-related questions.
10

11
                                                     13.
12
             As ofthe filing of this complaint, Plaintiff's Mustang is still taking up space in his
13
      shop, preventing him from taking on other repair work. The Mustang is being stored in a
14
     'rotisserie' which is a specialized rig that allows the car to be turned and worked on from all
15
      angles. It is impossible to move the vehicle and use the rotisserie again until all the repair
16
      work is completed. Plaintiff's standard storage rate is $125 per day. Due to the actions of
17
      Defendants, Plaintiff's Mustang has been stored in the rotisserie for at least 120 days. This
18
      has resulted in an economic loss to Plaintiff in an amount to be determined at trial, but not to
19
      exceed $45,625 (365 storage days at $125 per day).
20
21
                                         CLAIMS FOR RELIEF
22

23                                FIRST CLAIM FOR RELIEF
                           (Unlawful Trade Practices — ORS 646.608(1)(e))
24
                                                     14.
25
             Plaintiff re-alleges and incorporate Paragraphs 1-13 as if fully set forth here.
26



        COMPLAINT,page 7

                                                                            Exhibit A, Page 7 of 13
           Case 3:20-cv-01947-YY         Document 1-1       Filed 11/10/20     Page 8 of 13




 1
                                                   15.

            By representing that'Rage Ultra' and 'Rage Ultra XTRA'could be used for large
3
     body restoration work and have an extended work time, when, in fact, the products could not
4
     be used for such purpose, Defendants have engaged in an unlawful trade practice, as defined
5
     in ORS 646.608(1)(e).
6
                                                   16.
7
            Defendants' actions have caused Plaintiff economic damages in the amount of
8
     $137,821,5 due to loss of business and extra labor time. Defendants have also caused
9
     Plaintiff $20,000 in non-economic damages due to inconvenience, and loss of use of
10
     Plaintiff's shop and personal vehicle.
11
12                                SECOND CLAIM FOR RELIEF
                                        (Negligence)
13
                                                   17.
14
15          Plaintiff re-alleges and incorporate Paragraphs 1-13 as if fully set forth here.

16
                                                   18.
17
            Mr. McKenney representing himself as a lab employee who is qualified to advise on
18
     mixing of products was negligent. If is foreseeable that having an employee misrepresent
19
     himself as a qualified lab technician would lead to customers such as Plaintiff taking that
20
     employee's advice and that such advice could lead to property damage. Defendant PPX,
21
     Inc. negligently failed to inform Plaintiff of the problems with 'Rage Ultra' and 'Rage Ultra
22
     XTRA'. It is foreseeable that having unqualified representatives advise customers about
23
     defective products would lead to such products causing damages.
24
                                                   19.
25
            Defendants' actions have caused Plaintiff economic damages in the amount of
26
     $137,821,5 due to loss of business and extra labor time. Defendants have also caused



       COMPLAINT,page 8

                                                                         Exhibit A, Page 8 of 13
           Case 3:20-cv-01947-YY         Document 1-1       Filed 11/10/20     Page 9 of 13




     Plaintiff$20,000 in non-economic damages due to inconvenience, and loss of use of
2
     Plaintiffs shop and personal vehicle.
3

4                                 THIRD CLAIM FOR RELIEF
                                (Product Liability — Failure to Warn)
5
                                                   20.
6

7           Plaintiff re-alleges and incorporate Paragraphs 1-13 as if fully set forth here.

8
                                                  21.
9
            Defendants are strictly liable for the damages incurred by Plaintiff for failing to warn
10
     Plaintiff of the deficiencies of'Rage Ultra' and 'Rage Ultra XTRA'. If the proper warnings
11
     about the products' usefulness were given, Plaintiff would not have used the products.
12
                                                   22.
13
                    Defendants' actions have caused Plaintiff economic damages in the amount
14
     of$137,821,5 due to loss of business and extra labor time. Defendants have also caused
15
     Plaintiff $20,000 in non-economic damages due to inconvenience, and loss of use of
16
     Plaintiff's shop and personal vehicle.
17

18                              FOURTH CLAIM FOR RELIEF
                             (Product Liability — indeterminate defect)
19
                                                  23.
20
            Plaintiff re-alleges and incorporate Paragraphs 1-13 as if filly set forth here.
21
22                                                24.
23         'Rage Ultra' and 'Rag Ultra XTRA'contain defects in their design or manufacture
24   that make them unusable for their intended purpose. Defendants are strictly liable for the
25   damages caused to Plaintiff for this indeterminate defect.
26                                                 25.



       COIVIPLAES1T, page 9

                                                                         Exhibit A, Page 9 of 13
           Case 3:20-cv-01947-YY        Document 1-1       Filed 11/10/20     Page 10 of 13




 1
            Defendants' actions have caused Plaintiff economic damages in the amount of
2
     $137,821,5 due to loss of business and extra labor time. Defendants have also caused
3
     Plaintiff $20,000 in non-economic damages due to inconvenience, and loss of use of
4
     Plaintiffs shop and personal vehicle.
5

6                                 FIFTH CLAIM FOR RELIEF
                               (Implied Warranty of Merchantability)
7
                                                  26.
8
9           Plaintiff re-alleges and incorporate Paragraphs 1-13 as iffully set forth here.

10
                                                  27.
11
           'Rage Ultra' and 'Rag Ultra XTRA'contain defects in their design or manufacture
12
     that make them unusable for their intended purpose, breaching the implied warranty of
13
     merchantability. Defendants are liable for the damages caused to Plaintifffor this
14
     indeterminate defect.
15
                                                  28.
16
            Defendants' actions have caused Plaintiff economic damages in the amount of
17
     $137,821,5 due to loss of business and extra labor time. Defendants have also caused
18
     Plaintiff $20,000 in non-economic damages due to inconvenience, and loss of use of
19
     Plaintiffs shop and personal vehicle.
20
21
                                          PRAYER FOR RELIEF
22
                                                  29.
23
            WHEREFORE,Plaintiff prays for the following relief:
24
            1.      A money award entered against both Defendants for $157,821,5 representing
25
                    $137,821,5 in economic damages and $20,000 in non-economic damages, as
26
                    described above.



       COMPLAINT,page 10

                                                                        Exhibit A, Page 10 of 13
          Case 3:20-cv-01947-YY      Document 1-1       Filed 11/10/20     Page 11 of 13

•




    1
           2.     Plaintiffs reasonable attorney fees associated with bringing this action, per
2
                  ORS 646.641.
3
           3.     Plaintiff's costs and disbursements associated with bringing this action.
4
           4.     Any other relief the court may deem just and proper.
5

6
           Respectfully submitted on 10/14/20
7

8
                                                By: s/ Justin Steffen
9                                                      Justin Steffen, OSB#122411
                                                       Attorneyfor Plaintiff
10
                                                       Steffen Legal Services, LLC
11                                                     205 SE Spokane St. #300
                                                       Portland, OR 97202
12                                                     Tel: 971-570-9225
                                                       info@steffenlegal.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26




        COMPLAINT,page 11

                                                                    Exhibit A, Page 11 of 13
           Case 3:20-cv-01947-YY         Document 1-1      Filed 11/10/20     Page 12 of 13




 1



3

4                  IN THE CIRCUIT COURT OF THE STATE OF OREGON

5                              FOR THE COUNTY OF CLACKAMAS
6    MARTY ORLUCK,dim COMPETITION
                                                         Case No.20CV35387
7
     AUTO BODY,
                                                         SUMMONS
8
                  Plaintiff,
9
           V.
10
     ILLINOIS TOOL WORKS and PPX,INC.,
11

12                 Defendants.

13
     TO:    ILLINOIS TOOL WORKS
14          cM CT Corporation System
            780 Commercial St. SE #100
15
            Salem,OR 97301
16
                                        NOTICE TO DEFENDANT:
17
                                  READ THESE PAPERS CAREFULLY!
18

19   A lawsuit has been filed against you in the above-mentioned court by Marty Orluck,
20   Plaintiff. Plaintiffs claim is stated in the written Complaint, a copy of which is served upon
21   you with this Summons.
22
     You must appear in this case or Plaintiff will win automatically. To appear, you must file
23
     with the court a written legal document called a "motion" or "answer." The motion or
24
     answer must be given to the court clerk or administrator within 30 days after the day you
25
     were served this Summons, along with the required filing fee. It must be in proper form and
26
     have proof of service on the Plaintiffs attorney.



       SUMMONS,page 1

                                                                        Exhibit A, Page 12 of 13
           Case 3:20-cv-01947-YY        Document 1-1      Filed 11/10/20    Page 13 of 13




  1
             If you have any questions, you should contact an attorney immediately. If you need
  2
      help in finding an attorney, you may contact the Oregon State Bar's Lawyer Referral Service
  3
      online at www.oregonstatebarorg or by calling(503)684-3763(in the Portland metropolitan
 4
      area) or toll-free elsewhere in Oregon at(800)452-7636.
  5

 6
             Dated: 10/16/20
  7
  8

  9                                                      ustin Steffen t fl122411
                                                        Attorneyfor Plaintiff
10
                                                        Steffen Legal Services, LLC
11                                                      205 SE Spokane St. #300
                                                        Portland, OR 97202
12                                                      Tel: 971-570-9225
                                                        info@steffenlegal.com
13

14
15

16

17

18

19
20
21

22

23
nA-

25

26



        SUMMONS,page 2

                                                                      Exhibit A, Page 13 of 13
